      Case 4:17-cr-06035-SMJ     ECF No. 77   filed 06/27/19   PageID.456 Page 1 of 18




 1 Joseph H. Harrington
   United States Attorney
 2
   Eastern District of Washington
 3 David M. Herzog
   Assistant United States Attorney
 4
   Post Office Box 1494
 5 Spokane, WA 99210-1494
   Telephone: (509) 353-2767
 6
 7
 8                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WASHINGTON
 9
10
     UNITED STATES OF AMERICA,                  No. 4:17-CR-6035-SMJ-1
11
                            Plaintiff,          UNITED STATES’ SENTENCING
12                                              MEMORANDUM
13                v.
                                                Sentencing Hearing:
14                                              July 18, 2019, at 10:30 a.m.
     RYAN WADE ALEXANDER,
15                                              Richland, Washington
16                         Defendant.
                                                Victim Impact Statements Attached to
17                                              PSR
18                                              Court:
19                                              Hon. Salvador Mendoza, Jr.
                                                United States District Judge
20
21         Plaintiff United States of America, by and through Joseph A. Harrington, United
22
     States Attorney for the Eastern District of Washington, and David M. Herzog, Assistant
23
     United States Attorney for the Eastern District of Washington, hereby submits the
24
25 following Sentencing Memorandum with regard to Defendant Ryan Wade Alexander
26
     (“Defendant”).
27
28

     United States’ Sentencing Position – Ryan Wade Alexander – page i
      Case 4:17-cr-06035-SMJ     ECF No. 77    filed 06/27/19   PageID.457 Page 2 of 18




 1         Pursuant to the Rule 11(c)(1)(C) plea agreement in this case (ECF No. 39), the
 2
     United States recommends the following sentence: twenty-five years in custody, a
 3
     lifetime of supervised release, no fine, restitution as requested by Defendant’s victims
 4
 5 (up to $75,000), a mandatory special assessment of $300 and a $5,000 special
 6
     assessment absent a finding of indigence by the Court.
 7
 8         The United States’ sentencing position is based upon the attached memorandum

 9 of points and authorities, the victim impact statements, the restitution requests made by
10
     victims, the files and records in this case, and such further evidence and argument as the
11
12 Court may permit.
13         Dated: June 27, 2019
14
                                                   Joseph H. Harrington
15                                                 United States Attorney
16
                                                   s/ David M. Herzog
17                                                 David M. Herzog
18                                                 Assistant United States Attorney

19
20
21
22
23
24
25
26
27
28

     United States’ Sentencing Position – Ryan Wade Alexander – page ii
          Case 4:17-cr-06035-SMJ    ECF No. 77   filed 06/27/19   PageID.458 Page 3 of 18




 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2
     I.       Introduction
 3
              On April 12, 2018, pursuant to Federal Rule of Criminal Procedure Rule
 4
 5 11(c)(1)(C), Ryan Wade Alexander (“Defendant”), pleaded guilty to three of the six
 6
     counts alleged in the Indictment filed on September 19, 2017. (ECF Nos. 1, 36, 39.)
 7
 8 Specifically, Defendant pled guilty to Attempted Production of Child Pornography
 9 (Count 1), in violation of 18 U.S.C. § 2251(a), Production of Child Pornography (Count
10
     3), in violation of 18 U.S.C. § 2251(a), and Distribution of Child Pornography (Count 5),
11
12 in violation of 18 U.S.C. § 2252A(a)(2)(A). The Court accepted Defendant’s guilty
13 plea, withheld acceptance of the Rule 11 nature of the Plea Agreement pending review
14
     of the Presentence Investigation Report (“PSR”), and, after several continuances, set the
15
16 matter for sentencing on July 18, 2019, in Richland, Washington.
17 II.        Facts
18
              The facts are set forth in the Factual Basis and Statement of Facts section of the
19
20 plea agreement (ECF No. 39, ¶ 5) and the Offense Conduct section of the PSR. (ECF
21 No. 66, ¶¶ 8-43.) The United States has no objections to the PSR. Defendant’s conduct
22
   consisted of ongoing and egregious sexual abuse of minors in 2016 and 2017: he
23
24 solicited explicit images from minors; he sent explicit images of himself to minors; he
25 drugged minors; he engaged in sex with at least one minor and communicated about sex
26
   with many others in graphic detail; he used images of one minor to entice a different
27
28 minor to send him illicit images; he threatened and tried to extort a minor when the

     United States’ Sentencing Position – Ryan Wade Alexander – page 1
      Case 4:17-cr-06035-SMJ     ECF No. 77   filed 06/27/19   PageID.459 Page 4 of 18




 1 minor’s mother confiscated marijuana that Defendant had given the minor; and he
 2
     trafficked in and collected child pornography, including sexual images depicting
 3
     violence, sadomasochism, toddlers, and infants. Troublingly, Defendant engaged in all
 4
 5 of this conduct in the Tri-Cities after fleeing from Oregon in 2016 following the
 6
     discovery of hundreds of images of child pornography on devices Defendant owned and
 7
 8 used in Oregon. (ECF No. 66, ¶¶ 96-100.) After Defendant’s arrest in this case, officers
 9 recovered a variety of illegal drugs and more than 250 still images and videos of child
10
     abuse, many of which appeared to have been created or solicited by Defendant. Some of
11
12 Defendant’s victims have submitted victim impact statements that are attached to the
13 PSR. Defendant was charged with encouraging child sexual abuse in Oregon; the global
14
     Plea Agreement resolves all of Defendant’s criminal liability for his sexual misconduct.
15
16 III.    Analysis of the Plea Agreement and Presentence Report

17         The federal and state prosecutors in Defendant’s cases have consulted with
18
     Defendant’s victims and recognize the equities, including striking a balance between
19
20 obviating the need for cross-examination of minor victims with the possibility of a
21 longer sentence upon conviction at trial. The United States has come to an agreement
22
   with Defendant’s federal and state defense counsel and Defendant that the following
23
24 sentence is appropriate, pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C):
25 twenty to twenty-five years in custody on the federal charges to which he is pleading
26
   guilty, and 45 months on the Oregon charges, all to be served concurrently, followed by
27
28 a lifetime of supervised release. (ECF No. 39, ¶¶ 1, 2, 3, 8).

     United States’ Sentencing Position – Ryan Wade Alexander – page 2
      Case 4:17-cr-06035-SMJ     ECF No. 77     filed 06/27/19   PageID.460 Page 5 of 18




 1         For purposes of calculating the appropriate range under the United States
 2
     Sentencing Guidelines (the “Guidelines”), the United States concurs with the United
 3
     States Probation Officer that Defendant’s final adjusted offense level is Level 43. (ECF
 4
 5 No. 66, ¶¶ 44-79.) Prior to the offense level cap imposed by the Guidelines, Defendant’s
 6
     offense level is 46; his misconduct is literally off the charts. (Id.) The Probation Officer
 7
 8 concluded that Defendant has one criminal history point, placing him in Criminal
 9 History Category I. (ECF No. 66, ¶ 87.) Defendant’s applicable Guidelines range is life
10
     imprisonment. (ECF No. 66, ¶ 146.)
11
12 IV.     The United States’ Sentencing Recommendation

13         In light of the Plea Agreement, Federal Rule of Criminal Procedure 11, the United
14
     States Sentencing Guidelines, and the factors set forth at 18 U.S.C. § 3553, the United
15
16 States respectfully recommends a twenty-five year term of imprisonment on Counts 1
17 and 3, and a twenty year term of imprisonment on Count 5, to be served concurrently,
18
     and to be followed by a lifetime term of supervised release. The United States
19
20 recommends no fine, restitution, and special assessments of $300 (mandatory) and
21 $5,000 (absent a finding of indigence by the Court).
22
          The United States respectfully submits that such a sentence is appropriate in light
23
24 of the factors set forth at 18 U.S.C. § 3553. A twenty-five year sentence is necessary
25 given the severity of Defendant’s conduct, but is no longer than necessary to achieve the
26
   statutory goals of sentencing, including just punishment, deterrence, and the protection
27
28 of the community—particularly the young men and boys of Eastern Washington.

     United States’ Sentencing Position – Ryan Wade Alexander – page 3
      Case 4:17-cr-06035-SMJ     ECF No. 77    filed 06/27/19   PageID.461 Page 6 of 18




 1         A.     The Nature and Seriousness of the Offense
 2
           It is difficult to comprehend – or overstate – the manipulative egregiousness of
 3
     Defendant’s conduct. Defendant is a predator. Not only did he engage in illicit sexual
 4
 5 conduct with minors and drug them, he memorialized for posterity images of child abuse
 6
     that he took, solicited, received, and possessed. Defendant’s conduct demands twenty-
 7
 8 five years of incarceration followed by a lifetime of supervised release; his sexual
 9 interest in minor boys is insatiable and longstanding. The sordid facts demonstrate that
10
     he would stop at nothing to satisfy his own sexual desires, regardless of the physical,
11
12 psychological, and emotional consequences to his victims.
13         The investigation into Defendant began when the mother of Minor Victim 1
14
     reported to local law enforcement that her son was receiving threatening text messages
15
16 from Defendant. The threats related to a quantity of marijuana that Defendant, then a
17 32-year old man, had provided to Minor Victim 1, a 14-year-old boy, to sell.
18
     Defendant’s threats, as reported by Minor Victim 1 and his mother, were disturbing, and
19
20 were later corroborated by text messages that law enforcement officers located on Minor
21 Victim 1’s cellular telephone.
22
         Officers would come to learn that Defendant’s threats to Minor Victim 1 were
23
24 consistent with the manipulative and coercive manner in which Defendant met and
25 subsequently used minor boys to satisfy his sexual proclivities. Defendant met both
26
   Minor Victim 1 and Minor Victim 2 on a website used by males seeking other males for
27
28 sex. In both instances, Defendant knew that the boys were younger than 18, but that did

     United States’ Sentencing Position – Ryan Wade Alexander – page 4
      Case 4:17-cr-06035-SMJ     ECF No. 77   filed 06/27/19   PageID.462 Page 7 of 18




 1 not dissuade Defendant in the least; to the contrary, seeking out minor boys for illicit
 2
     sexual activity was Defendant’s goal. Chillingly, Defendant told Minor Victim 1 that
 3
     the victim’s true age “need[ed] to stay between [them]” and specifically instructed
 4
 5 Minor Victim 1 to represent that he was 18 years old if anyone asked. (ECF 39 at p. 10.)
 6
           Defendant continued to communicate with Minor Victims 1 and 2 in graphic
 7
 8 sexual terms, and ultimately requested and received child pornography depicting both
 9 boys. Minor Victim 1 told Defendant that he was a minor in only the fourth text
10
     message Minor Victim 1 sent Defendant. Upon learning that this boy was a minor,
11
12 Defendant did not terminate contact with Minor Victim 1; instead, he invited Minor
13 Victim 1 to his residence. It is clear from the text message communications between
14
     Minor Victim 1 and Defendant that Defendant used marijuana and partying as methods
15
16 to draw Minor Victim 1 into an ersatz relationship, exploiting Minor Victim 1’s age and
17 maturity level. Defendant then sought sexual contact with Minor Victim 1, as well as
18
     child pornography images depicting Minor Victim 1’s genitalia. In the thousands of text
19
20 messages between Defendant and Minor Victim 1, Defendant’s intentions are clear and
21 unmistakable - he wanted to engage in sexual intercourse with Minor Victim 1 and
22
   obtain child pornography images of Minor Victim 1.
23
24       When he was apprehended by law enforcement and confronted with the content of

25 the text messages between himself and Minor Victim 1, Defendant claimed he was
26
   trying to demonstrate the dangers of meeting older men online. This was an outrageous
27
28 and bald-faced lie. As the record demonstrates, Defendant himself was the older,

     United States’ Sentencing Position – Ryan Wade Alexander – page 5
      Case 4:17-cr-06035-SMJ    ECF No. 77    filed 06/27/19   PageID.463 Page 8 of 18




 1 dangerous man from whom Minor Victim 1 needed – and still needs – genuine
 2
     protection. Defendant’s actions were utterly devoid of any attempt to “save” Minor
 3
     Victim 1 from the ills of predatory adult men. To the contrary, Defendant was the
 4
 5 predatory adult man who sought out Minor Victim 1 to manipulate and use for his own
 6
     sexual gratification, giving Minor Victim 1 drugs and convincing him to provide
 7
 8 Defendant with images of child pornography.
 9         Defendant’s appetite for minor boys was as relentless as it was voracious, and his
10
     manipulations are amply demonstrated by the manner in which he pursued Minor Victim
11
12 2. Defendant met Minor Victim 2 on the same social media platform he had
13 successfully used to seduce Minor Victim 1. Defendant attempted to use the same type
14
     of enticement with Minor Victim 2 that he used with Minor Victim 1, despite being
15
16 aware that Minor Victim 2 was also a minor. When Minor Victim 2 became
17 uncomfortable with Defendant’s communications and blocked him on social media
18
     applications, Defendant devised another scheme to obtain child pornography images
19
20 from the minor boy. Defendant held himself out to be Minor Victim 1, a male similar in
21 age to Minor Victim 2, sending photos of Minor Victim 1 to Minor Victim 2, to confirm
22
   Defendant’s fraudulent identity. Posing as Minor Victim 1, Defendant then sought and
23
24 successfully obtained child pornography images from Minor Victim 2.
25         This grooming conduct is deceitful and abhorrent, and speaks to Defendant’s
26
     cunning and predatory skill with minor boys. Defendant’s continued representations to
27
28 law enforcement that his conduct can be explained by an earnest desire to help minor

     United States’ Sentencing Position – Ryan Wade Alexander – page 6
      Case 4:17-cr-06035-SMJ     ECF No. 77    filed 06/27/19   PageID.464 Page 9 of 18




 1 boys in the Tri-Cities area stands in stark contrast to the evidence amassed by
 2
     investigators in this case, and Defendant’s own statements. During his interview with
 3
     investigators on March 3, 2017, Defendant admitted to his communications with, and
 4
 5 nude photographs of, a least three minors, including Minor Victims 1 and 2.
 6
           Ever the manipulator, Defendant attempted to explain away his possession and
 7
 8 subsequent receipt and distribution of child pornography images in an interview with
 9 law enforcement officials. Defendant claimed he had “inadvertently” downloaded child
10
     pornography, was “grossed” out by it, and only saved such images to provide to law
11
12 enforcement. There is, of course, absolutely no evidence anywhere – not in any text
13 message, chat, or email – that Defendant was in fact some kind of one-man-Non-
14
     Governmental-Organization. His claim that he saved child pornography to give it to the
15
16 police was exactly as true as his claim that he sought out minor boys to protect them
17 from predatory adults: that is, it was a lie.
18
           Defendant’s prior conduct in Oregon, his conduct once he moved back to
19
20 Washington, and the forensic evidence completely belie these falsehoods. The forensic
21 review of Defendant’s devices and examination of his Dropbox account show that he
22
   possessed hundreds of images and videos of child pornography, including images of
23
24 Minor Victims 1 and 2. The account information associated with Defendant’s Dropbox
25 account showed that he continued to add and remove child pornography videos and
26
   images to the account after the first search warrant was executed at his residence. It is
27
28 truly astonishing – and speaks volumes about Defendant’s ravenous sexual interest in

     United States’ Sentencing Position – Ryan Wade Alexander – page 7
      Case 4:17-cr-06035-SMJ     ECF No. 77    filed 06/27/19   PageID.465 Page 10 of 18




 1 minor boys – that even after being contacted by law enforcement about his illicit
 2
     relationship with Minor Victim 1, Defendant continued to seek out child pornography.
 3
           Defendant’s personal history further corroborates his interest in child pornography
 4
 5 and minor boys. As set forth in the Plea Agreement and the PSR, Defendant faces child
 6
     pornography charges in Oregon from 2016. In that case, Defendant’s roommates
 7
 8 discovered child pornography on his computer. Defendant subsequently fled the area to
 9 return to the Eastern District of Washington, where he continued to engage in criminal
10
     conduct relating to the sexual exploitation of children.
11
12         Defendant’s conduct warrants a lengthy term of incarceration commensurate with

13 the seriousness of his crimes, including a twenty-five year term of imprisonment on
14
     Counts 1 and 3, and a twenty-year term of imprisonment on Count 5, to be served
15
16 concurrently and followed by a lifetime of supervised release.
17         B.     Defendant’s Personal History and Characteristics
18
           Defendant’s personal history and characteristics do not absolve him of
19
20 responsibility for his actions; the difficulties of his upbringing and his own sexual abuse
21 do not erase or balance out his sexual interest in minors. The United States has
22
   compassion for all victims of child sexual abuse, including Defendant, but to the extent
23
24 that Defendant’s conduct in this case is in any way rooted in his own sexual
25 victimization, it is difficult not to conclude that Defendant was in a perfect position to
26
   know how destructive it is to a person’s physical, psychological, and emotional
27
28 landscape to be sexually traumatized as a child.

     United States’ Sentencing Position – Ryan Wade Alexander – page 8
      Case 4:17-cr-06035-SMJ    ECF No. 77    filed 06/27/19   PageID.466 Page 11 of 18




 1         Likewise, having minimal countable adult criminal history erases neither
 2
     Defendant’s sexual interest in minors, nor the hideousness of his actions. To the
 3
     contrary, unlike many Defendants before this Court, Defendant was educated and
 4
 5 employable. He had opportunities to make better decisions, but he squandered them
 6
     because of his relentless sexual interest in minors. The United States sees no significant
 7
 8 mitigating factors, and submits that twenty-five years in custody is appropriate.
 9         C.     Just Punishment and Respect for the Law
10
           Defendant’s repeated, egregious exploitation of minors conduct speaks for itself,
11
12 and demands serious punishment. The only mechanism for creating accountability in
13 this process is the sentence imposed by this Court. As the victim impact statements from
14
     the child pornography series victims and the obvious trauma to Minor Victims 1 and 2
15
16 demonstrate, Defendant’s victims cry out for justice from this Court.
17         In considering what constitutes just punishment, the United States submits that it
18
     is appropriate for this Court to consider the breadth and scope of Defendant’s conduct.
19
20 Defendant engaged in ongoing child pornography offenses for years and solicited child
21 pornography from multiple minor boys in the Eastern District of Washington, after
22
   doing the same thing in Oregon. Defendant used marijuana and manipulation to gain
23
24 access and trust, all in hopes of violating Minor Victims 1 and 2.
25         A twenty-five year term of imprisonment and lifetime of supervised release
26
     appropriately reflect the serious nature of the offenses committed by Defendant, will
27
28 provide just punishment, and will promote respect for the law.

     United States’ Sentencing Position – Ryan Wade Alexander – page 9
      Case 4:17-cr-06035-SMJ     ECF No. 77    filed 06/27/19   PageID.467 Page 12 of 18




 1         D.     Deterrence
 2
           Defendant’s pervasive pattern of exploitative conduct against minor boys is
 3
     significant. There is nothing more clear in this case than the fact that Defendant is not
 4
 5 specifically deterrable: on multiple occasions, after law enforcement put him on notice
 6
     that he had been caught engaging in child exploitation conduct (by executing search
 7
 8 warrants at different residences in Oregon and Washington for child pornography),
 9 Defendant continued to engage in the same conduct unabated and undeterred.
10
           In 2016, Defendant got caught with a significant amount of child exploitation
11
12 material in Oregon and fled the jurisdiction after his home was searched and his digital
13 devices were seized. He then returned to Washington, where he was initially
14
     investigated and contacted by law enforcement on February 10, 2017, in connection with
15
16 his illicit conduct with Minor Victim 1. Defendant was booked into jail on a state
17 controlled substances offense, but was released thereafter. On March 3, 2017, law
18
     enforcement executed a second search warrant at Defendant’s residence and arrested
19
20 Defendant on state charges relating to child pornography. Officers would later discover
21 in Defendant’s Dropbox account activity that Defendant continued to access the account
22
   after his initial arrest on February 10, 2017, deleting and adding child pornography files
23
24 on February 17, 2017, and March 3, 2017. This continued and repetitive pattern of
25 behavior – continuing to engage in child sexual exploitation conduct despite having been
26
   caught doing so – demonstrates the need for a lengthy sentence to accomplish adequate
27
28 deterrence.

     United States’ Sentencing Position – Ryan Wade Alexander – page 10
      Case 4:17-cr-06035-SMJ     ECF No. 77    filed 06/27/19   PageID.468 Page 13 of 18




 1         The United States submits that a twenty-five year term of imprisonment followed
 2
     by a lifetime term of supervised release is necessary to afford specific deterrence to
 3
     Defendant and general deterrence to others in the community who would perpetrate such
 4
 5 crimes; they will learn from this Court’s sentence what the consequences of that conduct
 6
     should be. Only if people with active sexual interests in minors know that they may go
 7
 8 to federal prison for a long time will they be disincentivized from acting on their worst
 9 impulses. Twenty-five years is necessary in this case to create a true deterrent effect.
10
           E.     Protection of the Public
11
12         Defendant unquestionably presents a danger to the community, and will for a long

13 time. A sentence of twenty-five years is necessary because it will protect the minors in
14
     Eastern Washington for a significant period, and a lifetime of supervised release is
15
16 appropriate here, given the need for ongoing monitoring of Defendant’s conduct.
17         During the course of multiple interviews with law enforcement, Defendant
18
     claimed that he contacted minor boys in an effort to help them and protect them from
19
20 those in the community that would do them harm. But Defendant’s own actions prove
21 what a lie that was. Defendant sought out minor boys time and time again, requesting
22
   pornographic images of them. Defendant went to great lengths to obtain his child
23
24 pornography images, even disguising his own identity by pretending to be Minor Victim
25 1 for the sole purpose of convincing Minor Victim 2 to send him the pornographic
26
   images of Minor Victim 2 that Defendant craved.
27
28

     United States’ Sentencing Position – Ryan Wade Alexander – page 11
      Case 4:17-cr-06035-SMJ    ECF No. 77    filed 06/27/19   PageID.469 Page 14 of 18




 1         Defendant also went to great lengths to continue to procure and distribute child
 2
     pornography after being contacted by law enforcement. As set forth above, Defendant
 3
     came to the Eastern District while he was being investigated for child pornography
 4
 5 crimes in Oregon. During the initial search warrant at his residence in February of 2017,
 6
     the cell phone Defendant had used to contact Minor Victim 1 and download child
 7
 8 pornography was located under a door adjacent to Defendant’s bedroom. After
 9 Defendant’s release from jail in February of 2017, he continued to access his Dropbox
10
     account that was determined to be comprised almost entirely of child pornography. Due
11
12 to Defendant’s continued criminal activity, a twenty-five year term of imprisonment (as
13 to Counts 1 and 3) is imperative to protect the community from Defendant.
14
           For the same reason, the United States also recommends a lifetime term of
15
16 supervised release as agreed to by the parties in the Plea Agreement. (ECF No. 39, ¶
17 10.) The United States is concerned by the recidivism rate for sex offenders generally.
18
     See Dept. of Justice, Bureau of Justice Statistics, P. Langan, E. Schmitt, & M. Durose,
19
20 Recidivism of Sex Offenders Released in 1994, p. 1 (Nov. 2003) (reporting that
21 compared to non-sex offenders, released sex offenders were four times more likely to be
22
   rearrested for a sex crime, and that within the first three years following release 5.3% of
23
24 released sex offenders were rearrested for a sex crime); Smith v. Doe, 538 U.S. 84, 104
25 (2003) (“The risk of recidivism posed by sex offenders is ‘frightening and high.’”)
26
   (quoting McKune v. Lile, 536 U.S. 24, 34 (2002)).
27
28

     United States’ Sentencing Position – Ryan Wade Alexander – page 12
      Case 4:17-cr-06035-SMJ     ECF No. 77    filed 06/27/19   PageID.470 Page 15 of 18




 1         The United States Sentencing Guidelines also support a life term of supervised
 2
     release. Under U.S.S.G. § 5D1.2(b), “[i]f the instant offense of conviction is a sex
 3
     offense . . . the statutory maximum term of supervised release is recommended.” The
 4
 5 statutory maximum term of supervised release is life. (ECF No. 66, ¶¶ 148, 150.)
 6
           F.     Avoidance of Unwarranted Sentencing Disparities
 7
 8         Mindful that the Guidelines must be “the starting point and the initial benchmark,”

 9 United States v. Carty, 520 F.3d 984, 991–92 (9th Cir. 2008), the United States submits
10
     that a sentence of twenty-five years is appropriate in this case. It is significantly beneath
11
12 the life sentence recommended by the Guidelines, and is the result of a complicated
13 global plea agreement with state authorities that prevents Defendant’s victims from
14
     having to face cross-examination before a roomful of strangers about the horrendous
15
16 sexual trauma that Defendant visited upon them.
17         Twenty-five years for Defendant’s sexual abuse of minors is consistent with the
18
     sentences imposed on similarly-situated Defendants in this District, including Zayne
19
20 Barbre, whom this Court recently sentenced to twenty-eight years in light of his repeated
21 hands-on conduct and production of child pornography. See ECF No. 55, Judgment and
22
   Commitment Order, United States v. Barbre, Criminal Case No. 4:17-CR-6040-SMJ-1.
23
24       Twenty-five years – but no less – is necessary and fair in light of all of the

25 circumstances. The United States urges the Court to accept the Rule 11(c)(1)(C) Plea
26
   Agreement and impose a sentence consistent with it.
27
28

     United States’ Sentencing Position – Ryan Wade Alexander – page 13
      Case 4:17-cr-06035-SMJ      ECF No. 77   filed 06/27/19   PageID.471 Page 16 of 18




 1         G.    Fine, Special Penalty Assessment, Restitution, and Forfeiture
 2
           The United States and Defendant are free to make whatever recommendation
 3
     concerning the imposition of a criminal fine that they believe is appropriate. (ECF No.
 4
 5 39, ¶ 9). The Probation Officer has analyzed Defendant’s financial condition and has
 6
     concluded that he does not have the financial means, assets, and/or resources available to
 7
 8 reasonably make payment on a fine. (ECF No. 66, ¶¶ 140-44). Accordingly, the United
 9 States does not seek a fine.
10
           A $300 special assessment is mandatory.
11
12         The United States defers to the Court regarding Defendant’s indigence and the

13 applicability of the $5,000 Special Assessment pursuant to the Justice for Victims of
14
     Trafficking Act of 2015.
15
16         A preliminary order of forfeiture has been submitted to the Court. (ECF No. 38.)

17         The United States recommends restitution consistent with the PSR and restitution
18
     requests, up to $75,000. (ECF No. 66, ¶ 187.) Restitution requests and victim impact
19
20 statements have been submitted to the United States Probation Office for inclusion with
21 the PSR. If the United States receives additional restitution requests or victim impact
22
   statements before sentencing, the United States will submit them to the Court and
23
24 counsel.
25
26
27
28

     United States’ Sentencing Position – Ryan Wade Alexander – page 14
      Case 4:17-cr-06035-SMJ    ECF No. 77    filed 06/27/19   PageID.472 Page 17 of 18




 1 V.      Conclusion
 2
           The United States recommends that the Court accept the Rule 11(c)(1)(C) Plea
 3
     Agreement, apply a total offense level of 43, and conclude that Defendant is in Criminal
 4
 5 History Category I, yielding a Guidelines range of life in prison. Pursuant to the Plea
 6
     Agreement, the United States recommends a sentence of twenty-five years of
 7
 8 imprisonment for Attempted Production and Production of Child Pornography (Counts 1
 9 and 3), and a twenty-year term of imprisonment for Distribution of Child Pornography
10
     (Count 5), to run concurrently, followed by a lifetime term of supervised release.
11
12
13 Dated: June 27, 2019                           Joseph H. Harrington
14                                                United States Attorney

15                                                s/ David M. Herzog
16                                                David M. Herzog
                                                  Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28

     United States’ Sentencing Position – Ryan Wade Alexander – page 15
     Case 4:17-cr-06035-SMJ     ECF No. 77    filed 06/27/19   PageID.473 Page 18 of 18




 1                               CERTIFICATE OF SERVICE
 2
           I hereby certify that on June 27, 2019, I electronically filed the foregoing with the
 3
     Clerk of the Court using the CM/ECF System which will send notification of such filing
 4
 5 to Defendant’s counsel of record using the CM/ECF system.
 6
 7                                                 s/ David M. Herzog
 8                                                 David M. Herzog
                                                   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     United States’ Sentencing Position – Ryan Wade Alexander – page 16
